Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Response to Arguments
Applicant's arguments filed 8/31/21 have been fully considered but they are not persuasive.  
The applicant argues that Zhou does not teach etching back the plurality of atomic layer deposition layers but rather etching the first material and that there is no description of etching back the atomic level layers in Zhou (page 7-9).
The applicant is incorrect.
The applicant will note that Zhou teaches forming a first layer (802) on an underlying layer (812) and using a mask (not shown) to pattern the first layer (802) (fig 8a) (paragraph 82).  Note the patterned first layer was patterned using a mask (paragraph 82).  The mask layer (not shown) is removed leaving the first layer to be used as a patterned mask in a later step. 
 
 
    PNG
    media_image1.png
    313
    507
    media_image1.png
    Greyscale

  After removing the mask layer (not shown) atomic layer levels are deposited on the sidewalls and upper surface (720) (fig 8b)
 The applicant argues that Zhou does not teach etching back the atomic level layers, but rather etching the first material which is the underlying layer (812)
The applicant is incorrect.  The examiner noted that the underlying layer is element 812, whereas the first layer is element 802 (fig 8a).  Atomic level layers are deposited on the first layer (802) (fig 8b) and then etched back to provide a mask for patterning the underlying layer (fig 8c).
The applicant is conflating the applicant’s first layer with Zhou’s first material layer (812), whereas the examiner explicitly referred to Zhou’s masking layer (802) as being the equivalent of the applicant’s first layer.  The applicant will note the manner in which Zhou taught that mask material (802) was subjected to atomic layer deposition which was subsequently etched back to provide a smoothed surface for use as mask in etching the underlying material (812) (see rejection).  The elements must be arranged ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP 2131. 
 The applicant argues that there is no indication that atomic level layers are etched back prior to the etching of underlying layer (812).  
The applicant is incorrect.  The applicant will note that layer 808 is on and over the surface of underlying layer (812).  Therefore at least a portion of atomic level layer 812 must be removed prior to removing the underlying underlying layer 812
 The applicant notes that Zhoue recites that “in some implementations, the first layer 808 is removed after the first material layer 812”.  The applicant will note the words “some implementations” further the applicant will note that 808 is over 812 and at least some of 808 must be removed prior to remove portions of 812, remaining portions of 808 being subject to later removal in some implemntations.
 The applicant argues that Brown teaches etching to remove contamination and that removal of damaged material is not merely incidental.
The applicant will note that Brown explicitly teaches the etching process will smooth the surface; “That is, the anisotropic nature of a plasma etching process may transfer LER to the hard mask, and the isotropic non-plasma etch may be used to remove and/or smooth such LER.”  Removal of contamination is one aspect of the teaching of Brown, not the whole of the teaching.  The prior art may be relied upon for all that is disclosed.  MPEP 2123.
 The applicant argues that Brown teaches smoothing the surface and therefore there is no motivation to incorporate additional smoothing suggested by Zhou.
Teaching away from the combination requires that the combination be criticized, discredited or otherwise discouraged.   MPEP 2143.01.I.  Zhou teaches that applying atomic level layers and subsequently etching back improves the smoothness of the masking layer and is critical to dimension control in the fabrication of integrated circuits (paragraph 1,2). Rather than making the combination of references non-obvious, Brown’s recognition of the benefit of smooth surface indicates the desirability of such a combination.
The applicant argues that Zhou in combination with Brown does not teach etching back the additional atomic levels so that the underlying layer will be etched through atomic level layer.
The applicant will note that the claim is rejected over a combination of Zhou and Brown.  
 Conclusion

 
    PNG
    media_image2.png
    529
    837
    media_image2.png
    Greyscale

 
 The applicant will note the obvious application of atomic deposition smoothing to the process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817           

/BRADLEY SMITH/Primary Examiner, Art Unit 2817